           Case 1:20-cv-03763-VSB Document 91 Filed 02/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 ANTHONY MEDINA,                                           :                          2/24/2021
                                                           :
                                         Plaintiff,        :
                                                           :
                            -against-                      :         20-CV-3763 (VSB)
                                                           :
 CITY OF NEW YORK, et al.,                                 :              ORDER
                                                           :
                                          Defendants. :
 --------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        Previously, the Marshals were unable to effectuate service of Plaintiff’s amended

complaint on Defendant Barbara Corse-Johnson, Senior Parole Officer, at Bronx II Area Office,

14 Bruckner Boulevard, Bronx, New York 10454. The remark from the deputy stated that

“SUPERVISOR HAMILTON STATED DEFENDANT RETIRED.” Mr. James Cooney,

counsel for the New York State Office of the Attorney General, is directed to either provide a

current address for Defendant Corse-Johnson, so that she can be served with the second amended

complaint, or provide the legal or factual basis for an inability to provide such information.

Accordingly, it is hereby:

        ORDERED that Mr. Cooney either provide the Court with a current address for

Defendant Corse-Johnson or indicate the legal or factual basis for an inability to provide such

information by March 9, 2021.

        The Clerk of Court is respectfully directed to mail a copy of this Order and the USM-285

receipt to the Pro Se Plaintiff.

SO ORDERED.
         Case 1:20-cv-03763-VSB Document 91 Filed 02/24/21 Page 2 of 2




Dated:    February 24, 2021
          New York, New York
                                           ______________________
                                           Vernon S. Broderick
                                           United States District Judge




                                       2
